                                          Case 3:20-cv-07017-EMC Document 61 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8     TATYANA EVGENIEVNA                                Case No. 21-cv-03063-JCS
                                         DREVALEVA,                                        Also Filed in Case No. 20-cv-07017-EMC
                                   9                    Plaintiff,                         SUA SPONTE REFERRAL TO
                                  10                                                       DETERMINE WHETHER CASES ARE
                                                 v.                                        RELATED
                                  11
                                         DEPARTMENT OF INDUSTRIAL
                                  12     RELATIONS OF THE STATE OF
Northern District of California




                                         CALIFORNIA, et al.,
 United States District Court




                                  13                    Defendants.
                                  14

                                  15

                                  16          The Court previously granted plaintiff Tatyana Drevaleva’s application to proceed in
                                  17   forma pauperis without resolving the question of whether her complaint should be dismissed under
                                  18   28 U.S.C. § 1915(e)(2)(B). No defendant has yet been served or appeared.
                                  19          Drevaleva’s complaint identifies the following case numbers as related cases: 3:20-cv-
                                  20   07017-EMC, 3:21-cv-01664-EMC, 3:21-cv-02222-EMC, and 3:21-cv-02543-EMC. All of the
                                  21   cases at issue arise out of Drevaleva’s employment dispute with the Alameda Health System. This
                                  22   case is therefore REFERRED sua sponte to the Honorable Edward Chen under Civil Local Rule
                                  23   3-12(c) to determine whether it is related to the lowest-numbered of those cases, Drevaleva v.
                                  24   Justices of the California Court of Appeal, No. 20-cv-07017-EMC (N.D. Cal.). Drevaleva may
                                  25   file a response addressing whether the cases are related no later than August 6, 2021. See Civ.
                                  26   L.R. 3-12(c), 3-12(e), 7-11(b).
                                  27          The complaint also notes as related cases 3:16-cv-07414-LB and 3:20-cv-00642-JD. The
                                  28   former has been closed for many years and the latter consists only of claims against the Honorable
                                          Case 3:20-cv-07017-EMC Document 61 Filed 08/02/21 Page 2 of 2




                                   1   Laurel Beeler for her adjudication of the former. Judge Beeler is named as a defendant in the

                                   2   caption of this case, but Drevaleva’s complaint includes no other reference to her. The Court

                                   3   expresses no opinion as to whether this case is related to either of those cases, and this referral is

                                   4   without prejudice to any party filing a motion, or any judge issuing a referral, to determine

                                   5   whether they are related.

                                   6          IT IS SO ORDERED.

                                   7   Dated: August 2, 2021

                                   8                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                   9                                                     Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
